        Case 6:20-cv-00490-ADA Document 27-1 Filed 10/29/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A               §
 BRAZOS LICENSING AND                      §      CIVIL ACTION 6:20-cv-00487-ADA
 DEVELOPMENT,                              §      CIVIL ACTION 6:20-cv-00488-ADA
           Plaintiff,                      §      CIVIL ACTION 6:20-cv-00489-ADA
                                           §      CIVIL ACTION 6:20-cv-00490-ADA
                                           §      CIVIL ACTION 6:20-cv-00491-ADA
 v.                                        §      CIVIL ACTION 6:20-cv-00492-ADA
                                           §      CIVIL ACTION 6:20-cv-00493-ADA
                                           §      CIVIL ACTION 6:20-cv-00494-ADA
                                           §      CIVIL ACTION 6:20-cv-00495-ADA
 ZTE CORPORAION, ZTE (USA)                 §      CIVIL ACTION 6:20-cv-00496-ADA
 INC, AND ZTE (TX), INC.,                  §      CIVIL ACTION 6:20-cv-00497-ADA
            Defendants.

                               SCHEDULING ORDER


 Date                      Item
 November 10, 2020         Case Management Conference

 November 24, 2020         Deadline for Motions to Transfer
 (2 weeks after the CMC)
 January 6, 2021           Defendant serves preliminary invalidity contentions in the form
 (7 weeks after the CMC)   of (1) a chart setting forth where in the prior art references each
                           element of the asserted claim(s) are found, (2) an identification
                           of any limitations the Defendant contends are indefinite or lack
                           written description under section 112, and (3) an identification
                           of any claims the Defendant contends are directed to ineligible
                           subject matter under section 101. Defendant shall also produce
                           (1) all prior art referenced in the invalidity contentions, (2)
                           technical documents, including software where applicable,
                           sufficient to show the operation of the accused product(s), and
                           (3) summary, annual sales information for the accused
                           product(s) for the two years preceding the filing of the
                           Complaint, unless the parties agree to some other timeframe.

 January 22, 2021          Parties exchange claim terms for construction.
 (9 weeks after the CMC)
 February 12, 2021(11      Parties exchange proposed claim constructions.
 weeks after the CMC)


Scheduling Order                                                                        Page | 1
        Case 6:20-cv-00490-ADA Document 27-1 Filed 10/29/20 Page 2 of 4




 Date                       Item
 February 19, 2021          Parties disclose extrinsic evidence. The parties shall disclose any
 (12 weeks after the CMC)   extrinsic evidence, including the identity of any expert witness
                            they may rely upon in their opening brief with respect to claim
                            construction or indefiniteness. With respect to any expert
                            identified, the parties shall identify the scope of the topics for the
                            witness’s expected testimony. With respect to items of extrinsic
                            evidence, the parties shall identify each such item by production
                            number or produce a copy of any such item if not previously
                            produced.
 February 26, 2021          Deadline to meet and confer to narrow terms in dispute and
 (13 weeks after the CMC)   exchange revised list of terms/constructions.

 March 12, 2021             Parties file Opening claim construction briefs, including any
 (14 weeks after the CMC)   arguments that any claim terms are indefinite.

 March 26, 2021             The parties shall disclose the identity of any rebuttal expert
 (16 weeks after the CMC)   witness they may rely upon in their response brief with respect
                            to claim construction or indefiniteness. With respect to any
                            expert identified, the parties shall identify the scope of the topics
                            for the witness’s expected testimony.

 April 9, 2021              Parties file Responsive claim construction briefs.
 (17 weeks after the CMC)
 April 28, 2021             Parties file Reply claim construction briefs.
 (19 weeks after the CMC)
 May 5, 2021                Parties submit Joint Claim Construction Statement and provide
 (20 weeks after CMC)       copies of briefs to the Court.

                            See General Issues Note #8 regarding providing copies of the
                            briefing to the Court and the technical adviser (if appointed)

 May 10, 2021               Parties submit option technical tutorials to the Court and
 (22 weeks after CMC, but   technical advisor (if appointed).
 at least one week before
 Markman)
 May 20-21, 2021            Markman hearing at 9:00 a.m.
 May 24, 2021               Fact Discovery opens; deadline to serve Initial Disclosures per
 (1 business day after      Rule 26(a).
 Markman hearing)
 July 2, 2021               Deadline to add parties.
 (6 weeks after Markman)




Scheduling Order                                                                           Page | 2
        Case 6:20-cv-00490-ADA Document 27-1 Filed 10/29/20 Page 3 of 4




 Date                       Item
 July 16, 2021              Deadline to serve Final Infringement and Invalidity Contentions.
 (8 weeks after Markman)    After this date, leave of Court is required for any amendment to
                            Infringement o Invalidity contentions. This deadline does not
                            relieve the Parties of their obligation to seasonably amend if new
                            information is identified after initial contentions.



 September 16, 2021         Deadline to amend pleadings. A motion is not required unless
 (16 weeks after Markman)   the amendment adds patents or patent claims. (Note: This
                            includes amendments in response to a 12(c) motion.)
 November 19, 2021          Deadline for the first of two meet and confers to discuss
 (26 weeks after Markman)   significantly narrowing the number of claims asserted and prior
                            art references at issue. Unless the parties agree to the narrowing,
                            they are ordered to contact the Court’s Law Clerk to arrange a
                            teleconference with the Court to resolve the disputed issues.

 December 17, 2021          Close of Fact Discovery.
 (30 weeks after Markman)
 December 31, 2021          Opening Expert Reports.
 (31 weeks after Markman)
 January 21, 2022           Rebuttal Expert Reports.
 (35 weeks after Markman)
 February 11, 2022          Close of Expert Discovery.
 (38 weeks after Markman)
 February 18, 2022          Deadline for the second of two meet and confers to discuss
 (39 weeks after Markman)   narrowing the number of claims asserted and prior art references
                            at issue to triable limits. To the extent it helps the parties
                            determine these limits, the parties are encouraged to contact the
                            Court’s Law Clerk for an estimate of the amount of trial time
                            anticipated per side. The parties shall file a Joint Report within 5
                            business days regarding the results of the meet and confer.

 February 25, 2022          Dispositive motion deadline and Daubert motion deadline.
 (40 weeks after Markman)
                            See General Issues Note #8 regarding providing copies of the
                            briefing to the Court and the technical adviser (if appointed).

 March 11, 2022             Serve Pretrial Disclosures (jury instructions, exhibit lists,
 (42 weeks after Markman)   witness lists, discovery and deposition designations).

 March 25, 2022             Serve objections to pretrial disclosures/rebuttal disclosures.
 (44 weeks after Markman)
 April 1, 2022              Serve objections to rebuttal disclosures and file motions in
 (45 weeks after Markman)   limine.

Scheduling Order                                                                            Page | 3
        Case 6:20-cv-00490-ADA Document 27-1 Filed 10/29/20 Page 4 of 4




 Date                         Item

 April 8, 2022                File Joint Pretrial Order and Pretrial Submissions (jury
 (46 weeks after Markman)     instructions, exhibit lists, witness lists, discovery and deposition
                              designations); file oppositions to motions in limine.

 April 15, 2022               File Notice of Request for Daily Transcript or Real Time
 (47 weeks after Markman)     Reporting. If a daily transcript or real time reporting of court
                              proceedings is requested for trial, the party or parties making
                              said request shall file a notice with the Court and e-mail the
                              Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com.

                              Deadline to meet and confer regarding remaining objections and
                              disputes on motions in limine.

 April 26, 2022               File joint notice identifying remaining objections to pretrial
 (3 business days before      disclosures and disputes on motion in limine.
 Final Pretrial Conference)
 April 29, 2022               Final Pretrial Conference. The Court expects to set this date at
 (49 weeks after Markman)     the conclusion of the Markman Hearing.

 June 20, 2022                Jury Selection/Trial. The Court expects to set this date at the
 (52 weeks after Markman)     conclusion of the Markman Hearing.




        ORDERED this ___ day of _______, 2020.




                                            ____________________________________
                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE




Scheduling Order                                                                            Page | 4
